Citation Nr: 0711318	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-31 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether an appeal was timely filed with respect to a denial 
of the veteran's claim for an earlier effective date for a 
total disability rating based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had over 22 years of active duty service ending 
in May 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In an August 2002 rating decision the veteran was awarded 
TDIU benefits, effective July 3, 2002; he was notified of the 
determination on August 23, 2002.  

2.  In May 2003, the RO received the veteran's notice of 
disagreement (NOD) concerning the effective date of that 
award.  

3.  In September 2003, the RO provided the veteran a 
statement of the case (SOC) concerning the issue of 
entitlement to an earlier effective date for TDIU.  

4.  In December 2003 a substantive appeal was received from 
the veteran regarding an earlier effective date for TDIU.  


CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal 
concerning the issue of entitlement to an effective date 
prior to July 3, 2002, for an earlier effective date for 
TDIU, and good cause has not been shown to support the grant 
of an extension of the time limit for filing the present 
appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.302, 20.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
NOD in writing and, after an SOC has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202. A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993). 

In this case, the August 2002 rating decision awarded the 
veteran TDIU benefits, effective July 3, 2002; he was 
notified of the determination on August 23, 2002.  On a VA 
Form 9 dated on May 28, 2003 the veteran disagreed with the 
effective date for the TDIU award.  A NOD regarding the 
effective date was received from the veteran on May 29, 2003.  
In the May 2003 NOD, July 2003 and August 2003 statements, 
the veteran requested that his appeal be expedited.  

In September 2003, the RO provided the veteran a SOC 
concerning the issue of an effective date for TDIU prior to 
July 3, 2002.  In the cover letter the veteran was told he 
had to perfect his appeal within 60 days of the September 
2003 SOC or within the remainder of the one year period from 
the date he was notified of the initial RO rating decision.  
A VA Form 9 appeal dated September 9, 2003 was first received 
from the veteran on December 5, 2003.  Given that the 
December 2003 Appeal was not received within 60 days of the 
September 2003 SOC or within one year of the August 2002 
rating decision, the appeal is not timely.  Accordingly, the 
veteran did not perfect his appeal regarding an earlier 
effective date prior to July 3, 2002 for TDIU.  

The veteran in support of his claim has cited Gomez v. 
Principi, 17 Vet. App. 369 (2003) and Woznick v, Nicholson, 
19 Vet. App. 198 (2005).  Nevertheless these cases are not 
factually analogous to the case at hand.  In Gomez, the Court 
addressed a situation where there was a timely appeal filed 
but no allegation of error, while in Woznick the issue was an 
inadequate notice of disagreement.  

In closing, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations (codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) provide for, among 
other things, notice and assistance to claimants under 
certain circumstances.  During the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  
However, Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, VCAA is not applicable.  
See Mason, 16 Vet. App. at 132 (VCAA not applicable to a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
As the law is dispositive in the instant case, VCAA is not 
applicable.  




ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


